EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brett North on 5/17/2021.

The application has been amended as follows: 

Claim 1 is amended to state -- A retaining mechanism for a holster, comprising:
            a body mountable to or integral with a holster;
            a hood unit rotatably mounted to the body, the hood unit configured for rotation about a first axis between a retaining condition in which it overlies a service item in the holster to prevent its withdrawal and a retracted condition in which the service item can be withdrawn; and
a hand-operable lever assembly rotatably mounted to the body and configured for rotation about a second axis, the lever assembly operably engageable with the hood unit whereby selective rotation of the lever assembly effects said rotation of the hood unit to its retracted condition and vice versa;
            wherein the lever assembly includes a first, deflectable, portion and a separate second, depressible, portion, the first and second portions respectively selectively 
wherein the first portion is selectively deflectable in a first action to allow the second portion to be selectively depressible in a second subsequent action. --

Claims 2 and 20-22 are canceled. 

Claim 3 now depends on claim 1. 

Claim 24 is amended to state -- A retaining mechanism for a holster, comprising:
            a body mountable to or integral with a holster;
            a hood unit rotatably mounted to the body, the hood unit configured for rotation about a first axis between a retaining condition in which it overlies a service item in the holster to prevent its withdrawal and a retracted condition in which the service item can be withdrawn; and
            a hand-operable lever assembly rotatably mounted to the body and configured for rotation about a second axis, the lever assembly operably engageable with the hood unit whereby selective rotation of the lever assembly effects said rotation of the hood unit to its retracted condition and vice versa;

wherein the first portion is selectively deflectable in a first action to allow the second portion to be selectively depressible in a second subsequent action. --


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK J BATTISTI whose telephone number is (571)270-5709.  The examiner can normally be reached on 9:00 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEREK J BATTISTI/Primary Examiner, Art Unit 3734